—Judgment of the Supreme Court, New York County (Leff, J.), rendered May 1,1980, convicting defendant after trial by jury of murder in the second degree; attempted robbery in the first and second degrees and conspir*750acy in the fourth degree and sentencing her to concurrent indeterminate terms of 20 years to life (murder); zero to five years (both robbery convictions) and zero to four years (conspiracy), is modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the murder conviction to 15 years to life, and is otherwise affirmed. At the time of the offense, defendant was only 18 years of age and had no prior criminal record. We believe the minimum sentence allowed by section 70.00 (subd 3, par [a], cl [i]) of the Penal Law to be appropriate in these circumstances. Concur — Murphy, P. J., Asch and Alexander, JJ.; Milonas, J., dissents in a memorandum and Ross, J., concurs in the dissenting memorandum of Milonas, J., and dissents in a separate memorandum, all as follows.